DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonid Kisselev on 06/29/2022.

The application has been amended as follows: 
In the Specification,
lines 1-2 of paragraph [0024], insert “of” between “50ml” and “0.4mol/L”
line 1 of paragraph [0025], insert “of” between “20ml” and “the”
line 2 of paragraph [0025], insert “of” between “100ml” and “0.2mol/L”
In claim 1, 
line 5, amend “of” to “of each of”
line 9, after “mixture”, insert “of the sodium silicate solution and sulfuric acid solution”
line 11, after “mixture”, insert “of the sodium hydroxide solution and the zirconium tetrachloride solution”
line 15, amend “Zirconium/Silicon” to “zirconium/silicon”
line 15, amend “the range” to “a range”
In claim 2, 
line 2, amend “the concentration” to “a concentration”
line 3, delete “as measured by Silicon”
In claim 3, 
line 2, amend “the concentration” to “a concentration”
line 3, delete “as measured by Zirconium”
In claim 4,
line 3, amend “Zirconium/Silicon” to “zirconium/silicon”
line 3, amend “the” to “a”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the “closest” prior art Gao et al. (CN 103342406 A; hereinafter Gao) and Hu et al. (CN 107151030 A; hereinafter Hu). 


	The Examiner has provided a machine translation of CN 103342406 A and CN 107151030 A. The citations of these prior arts in this rejection refer to the machine translations.
	
Gao discloses a preparation method of polymerized silicic acid polymerized titanium sulfate inorganic polymer composite flocculant, comprising the raw materials titanium sulfate, sodium silicate, sodium hydroxide, and dilute sulfuric acid (Gao, claim 3; page 3, paragraphs 2-4) comprising, 
weigh Na2SiO3·9H2O solid (i.e., sodium silicate) and dissolve it in water, and weigh Ti(SO4)2 (i.e., titanium sulfate) and dissolve it in water (i.e., weighing the starting materials and preparing solutions of the starting materials) (Gao, page 4, ‘Examples’; claim 3; page 3, paragraphs 2-4);
add sodium silicate solution dropwise to dilute sulfuric acid with a concentration of 0.25mol (i.e., 0.25 mol/L sulfuric acid), control the pH of the solution during the whole reaction process <2 (i.e., maintain pH under 2 for the mixture), adjust the final pH of the solution to 1.5, and age (i.e., cure) for 2-3h; get polymerized silicic acid solution (Gao, page 3, paragraph 3; claim 3; page 4, ‘Examples’); 
weigh a certain amount of titanium sulfate with water and stir; under continuous stirring, according to the alkalinity (B) of 0.5 to 1.5, add a 10wt% NaOH solution drop by drop; after the drop is added, continue to stir until the solution is colorless and transparent to obtain a polymerized titanium sulfate solution (Gao, page 3, paragraph 4; claim 3; page 4, ‘Examples’);
take a certain amount (i.e., measuring out appropriate amount) of the polymerized silicic acid solution, add it to the polymerized titanium sulfate solution according to the Si/Ti molar ratio of 0.02 to 0.1:1 (i.e., Ti/Si molar ratio of 10-50), and continue stirring to obtain polymerized silicic acid and titanium sulfate inorganic polymer composite flocculant (Gao, page 3, paragraph 5; claim 3; page 4, ‘Examples’). 
However, Gao does not disclose or suggest a method for preparing an inorganic macromolecular polysilicic acid and poly- zirconium chloride flocculant, wherein starting materials used for the preparation comprises zirconium tetrachloride, continuously stirring the mixture of sodium silicate solution and sulfuric acid solution at 500~600 rpm at 20~25oC, adding the sodium hydroxide solution to the zirconium tetrachloride solution dropwise, stirring at 500~600 rpm at 20~25oC, curing by resting for 3-4 hours to yield a poly-zirconium chloride solution with alkalization degree (B) of 0.5~2.0, a molar ratio of Zirconium/Silicon in the range of 5-20, adding the polysilicic acid solution dropwise to the poly-zirconium chloride solution under continuous stirring at 500~600 rpm at 20~25oC, continuing to stir at 500~600 rpm at 20~25oC for 5-6 hours, curing by resting for 20~24 hours to yield the inorganic macromolecular polysilicic acid and poly-zirconium chloride flocculant, as presently claimed. 

Hu discloses a process for preparing a polymeric zirconium tetrachloride inorganic polymer coagulant (Hu, claim 1; page 2, ‘detailed description’) wherein a zirconium tetrachloride inorganic macromolecular compound is formed (Hu, page 3, paragraph 10) and is based on zirconium tetrachloride as raw material, adding concentrated strong alkali solution, such as titrating sodium hydroxide (i.e., starting materials comprise zirconium tetrachloride and sodium hydroxide) (Hu, page 4, paragraph 3) comprising, 
weigh ZrCl4 (i.e., zirconium tetrachloride) powder, quickly added to deionized water (i.e., weighing the starting materials and preparing solutions of the starting materials) (Hu, page 4, ‘Preparation Example 1’; claim 1; page 2, paragraph 12);
the ZrCl4 solution was placed in an ice water bath at a stirring rate of 300-800 rpm under continuous stirring conditions, the concentrated alkali solution was slowly added dropwise to the ZrCl4 solution, wherein the concentrated alkali solution may be sodium hydroxide, wherein stirring was continued 3-5h after the dropwise addition to obtain the degree of alkalization (represent by B) is more than 0 to 2.5, such as 0.5, 1.0, 1.5, and 2.0 polymeric zirconium tetrachloride inorganic polymer coagulant, wherein the obtained solution is transparent and clear (Hu, page 2, paragraphs 13-14; page 3, paragraphs 2 and 4; claim 1; page 4, ‘Preparation Example 1’).
However, Hu does not disclose or suggest a method for preparing an inorganic macromolecular polysilicic acid and poly- zirconium chloride flocculant, wherein starting materials used for the preparation comprises sodium silicate and sulfuric acid, comprising the steps of adding the sodium silicate solution to 0.2~0.3 mol/L sulfuric acid solution dropwise, continuously stirring at 500~600 rpm at 20~25oC, maintaining pH under 2 for the mixture, curing by resting for 3-4 hours to yield a polysilicic acid solution, adding the sodium hydroxide solution to the zirconium tetrachloride solution at 20~25oC, curing by resting for 3-4 hours, measuring out appropriate amount of the polysilicic acid solution at a level that keeps molar ratio of Zirconium/Silicon in the range of 5-20, adding the polysilicic acid solution dropwise to the poly-zirconium chloride solution under continuous stirring at 500~600 rpm at 20~25oC, continuing to stir at 500~600 rpm at 20~25oC for 5-6 hours, curing by resting for 20~24 hours to yield the inorganic macromolecular polysilicic acid and poly-zirconium chloride flocculant.

Further, even if Gao was to combine with Hu, there would not be a proper motivation to combine. Specifically, Gao discloses the polymeric titanium sulfate and polysilicic acid interact to form Si-O-Ti bonds, so that the composite flocculant has better bridge network capture and complexation of pollutants, and the flocculation effect is better (Gao, page 4, paragraph 2). There is no evidence that using the zirconium tetrachloride of Hu instead of the titanium sulfate in the preparation method of Gao would achieve a substantially identical advantageous properties of improved bridge network capture, complexation of pollutants, and flocculation effect as Gao discloses. 
Thus, it is clear that Gao and Hu, either alone or in combination, do not disclose or suggest the present invention. 

In light of the above, the present claims 1-4 are allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        /STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        7/1/22